 1   JAN DAVID KAROWSKY
     Attorney at Law
 2   A Professional Corporation
     California State Bar Number 53854
 3   716 19th Street, Suite 100
     Sacramento, CA 95811-1767
 4   (916) 447-1134
     (916) 448-0265 (Fax)
 5
     Attorney for Defendant
 6   Myron Armstrong
 7                               UNITED STATES DISTRICT COURT
 8                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                        )   Case No.: 2:17-CR-097-TLN
                                                      )
11                  Plaintiff,                        )   STIPULATION AND ORDER TO
                                                      )   CONTINUE STATUS CONFERENCE
12          vs.                                       )
                                                      )
13   MYRON ARMSTRONG,                                 )   DATE: March 26, 2020
                                                      )   TIME: 9:30 a.m.
14                  Defendant                         )
                                                          JUDGE: Hon. Troy Nunley
                                                      )
15                                                    )
                                                      )
16                                                    )
17
                                          FACTUAL SUMMARY
18
            Counsel for the Defendant was just recently appointed to represent Mr. Armstrong and
19
     needs additional time for ongoing investigation, to obtain additional information from the
20
     Defendant and is waiting for two requested transcripts of Court hearings. Therefore, it is
21
     requested that the Status Conference set for March 26, 2020 be continued to May 28, 2020 at
22
     9:30 a.m.. I have spoken to the prosecuting AUSA, James Conolly, who has no opposition to
23
     this request. In fact, he has agreed that I may sign his name to this request.
24

25




                                                      -1-
 1                                            STIPULATION
 2          Plaintiff, United States, and Defendant, Myron Armstrong, through their undersigned
 3   counsel, hereby stipulate and agree that the Court may re-set the date for Status Conference to
 4   May 28, 2020 at 9:30 a.m.. The parties further stipulate that time may be excluded from the
 5   Speedy Trial Act calculation from the date of March 26, 2020, the original date set for the Status
 6   Conference, pursuant to 18 U.S.C. §3161 (h)(7)(B)(iv), Local Code T4, and General Order 611,
 7   issued on March 17, 2020 in order to give Counsel for the Defendant reasonable time to prepare.
 8   Undersigned counsel agrees that the ends of justice served by ordering this continuance
 9   outweighs the best interest of the public and this defendant’s right to a speedy indictment or trial,
10   and merits this exclusion of time.
11   IT IS SO STIPULATED.
12   DATED:         March 19, 2020                          McGregor Scott
                                                            United States Attorney
13

14
                                                   by       /s/ James Conolly by Jan Karowsky
15
                                                            with Mr. Conolly’s permission

16                                                          James Conolly
                                                            Assistant U.S. Attorney
17                                                          by Jan David Karowsky

18
     DATED:         March 19, 2020                          JAN DAVID KAROWSKY
19                                                          Attorney at Law
                                                            A Professional Corporation
20

21

22                                                 by       /s/ Jan Karowsky

23                                                          JAN DAVID KAROWSKY
                                                            Attorney for Defendant
24                                                          Myron Armstrong

25




                                                      -2-
 1   IT IS SO ORDERED.
 2
     DATED: March 19, 2020
 3                                 Troy L. Nunley
                                   United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                             -3-
